Citation Nr: 0906912	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to an increased rating for right knee 
degenerative joint disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as bipolar disorder and 
schizoaffective disorder.

5.  Entitlement to service connection for left ankle 
disability, to include as secondary to service-connected 
bilateral knee disability.

6.  Entitlement to service connection for left elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to August 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's VA clinical records reflect her report of being 
in receipt of disability benefits with the Social Security 
Administration.  These records must be obtained prior to any 
further adjudication.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002) (possibility that Social Security 
Administration records could contain relevant evidence cannot 
be foreclosed absent a review of those records).

The record also reflects that the Veteran was seen in the VA 
clinical setting in June 2006 due to an exacerbation of right 
knee pain.  Examination demonstrated that the Veteran kept 
the right knee in 15 degrees of flexion, and demonstrated 
severe pain with passive flexion or extension.  

As the medical evidence suggests a potential increased 
severity of symptoms since the last VA examination in July 
2003, the Board finds that current VA examination is 
necessary to evaluate the current nature and severity of the 
Veteran's service-connected right knee disability.  
VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board further notes that, in January 2008, the United 
States Court of Appeals for Veterans Claims (Court) issued an 
important decision regarding notice for increased rating 
claims in general.  In Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court held that notice complying with section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate an increased rating claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

The Veterans Benefits Administration (VBA) has issued 
guidance regarding the notification procedures resulting from 
the Court's decision in Vazquez-Flores.  See VBA Fast Letter 
08-16 (June 2, 2008).  In pertinent part, VBA determined 
that, in an increased rating claim, a claimant must be 
provided the relevant DC rating criteria under which the 
disability at issue is currently rated.

In light of the Court's decision in Vazquez-Flores and the 
guidance contained in VBA Fast Letter 08-16, the Board will 
remand both increased rating claims on appeal for corrective 
notice.

Finally, in her VA Form 9 statement received in September 
2005, the Veteran alleged that her left ankle disability is 
proximately due to service-connected bilateral knee 
disability.  This secondary service connection theory is part 
of the claim on appeal.  See Bingham v. Principi, 421 F.3d 
1346, 1349 (Fed. Cir. 2005) (a service connection claim 
includes all theories under which service connection may be 
granted).  In light of the fact that the Veteran's left knee 
disability was awarded as secondary to the service-connected 
right knee, the Board finds that medical opinion is necessary 
to decide the question as to whether the Veteran's left ankle 
disability is proximately due to service-connected bilateral 
knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective notice on 
her increased ratings claims for right and 
left knee disability consistent with the 
holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and the guidance set forth in 
VBA Fast Letter 08-16.  The Veteran should 
also be provided corrective notice pertaining 
to establishing service connection for left 
ankle disability on a secondary basis.  In 
particular, the Veteran should be advised as 
follows:

a)  to submit medical or lay evidence 
demonstrating a worsening or increase 
in severity of her right and left knee 
disabilities and the effect that 
worsening has on her employment and 
daily life; and

b) notice of the schedular criteria for 
evaluating a knee disability under DC's 
5256-63; and

c) notice regarding the criteria for 
establishing service connection for 
left ankle disability on a secondary 
basis.

2.  Obtain the Veteran's clinical records of 
treatment from the West Los Angeles VA 
Medical Center since July 2007.

3.  Obtain the Veteran's Social Security 
Administration records, including all medical 
records which formed the basis of any 
decision rendered.  Efforts to obtain these 
records should also be documented, and any 
evidence received in response to this request 
should be associated with the claims folder.

4.  The RO should schedule the Veteran for an 
examination for the purpose of determining 
the nature and severity of her right and left 
knee disabilities, and the probable etiology 
of her left ankle disability.  The claims 
folder must be made available to the examiner 
prior to the examination for review.  After 
physically evaluating the Veteran, the 
medical examiner should address the following 
questions, to the best of his/her medical 
knowledge:
        
a) What are the Veteran's range of 
motion findings in extension and 
flexion of the right and left knees?

b) Does the Veteran have pain, pain on 
use, weakness, incoordination, or 
excess fatigability of the right and/or 
left knee joint?  If feasible the 
examiner should portray any additional 
functional limitation of the right 
and/or left knee due to these factors 
in terms of degrees of additional loss 
of motion.  If not feasible, this 
should be stated for the record 
together with the rationale.  If the 
Veteran does not have pain or any of 
the other factors, that fact should be 
noted in the file.

c) Does the Veteran have any recurrent 
instability or lateral subluxation of 
the right and/or left knee?  If so, the 
examiner should describe whether such 
instability or subluxation slight, 
moderate, or severe in degree?  

d) Whether it is at least as likely as 
not that any current disability of the 
left ankle is caused or aggravated by 
service-connected right and/or left 
knee disabilities? 

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.

5.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide the 
veteran and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

